Citation Nr: 0721134	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-39 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to payment of medical expenses incurred by 
the veteran on January 6, 2005, in connection with emergency 
room treatment at Wentworth-Douglass Hospital.  

2.  Entitlement to payment of medical expenses and ambulance 
transportation (AMR Ambulance Services) incurred by the 
veteran during a hospitalization at Wentworth-Douglass 
Hospital from March 28, 2005 to April 4, 2005 (to include the 
threshold issue of whether the claim for payment or 
reimbursement was abandoned).  

3.  Entitlement to payment of medical expenses incurred by 
the veteran on August 3, 2005, for the cost of medical 
treatment received from the Town of Hampton Ambulance 
Services and Exeter Hospital.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.  This matter is on appeal from 2005 decisions of the 
Manchester, New Hampshire VA Medical Center.  A 
videoconference hearing was held before the undersigned 
Veterans Law Judge (VLJ) in August 2006.  A transcript of the 
hearing is of record and associated with the claims folder.  

The issue of entitlement to payment of medical expenses 
incurred by the veteran on January 6, 2005, in connection 
with emergency room treatment at Wentworth-Douglass Hospital 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran received medical care at Wentworth-Douglass 
Hospital from March 28, 2005 to April 4, 2005.  

2.  The veteran received ambulance transportation via 
advanced life support (ALS) from Wentworth-Douglass Hospital 
to West Roxbury VA Medical Center by AMR Ambulance Services.  

3.  It is not shown that the veteran failed to timely submit 
evidence sought by VAMC in conjunction with his claim for 
payment/reimbursement of the cost of medical services at 
Wentworth-Douglass Hospital from March 28, 2005 to 
April 4, 2005, and ambulance transportation by AMR Ambulance 
Services from Wentworth-Douglass Hospital to West Roxbury VA 
Medical Center on April 4, 2005.  

4.  A VA facility was not feasibly available at the time the 
veteran received treatment at Wentworth-Douglass Hospital on 
March 28, 2005 or on August 3, 2005, at Exeter Hospital.  

5.  The veteran's condition at the time of treatment on March 
28, 2005 and August 3, 2005 was of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  


CONCLUSIONS OF LAW

1.  The veteran has not abandoned his claim for payment or 
reimbursement of private medical expenses he received at 
Wentworth-Douglass Hospital from March 28, 2005 to 
April 4, 2005 or ambulance services by AMR Ambulance Services 
on April 4, 2005, to West Roxbury VAMC from Wentworth-
Douglass Hospital.  38 C.F.R. § 17.1004(e) (2006).  

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Wentworth-Douglass Hospital from 
March 28, 2005 to April 4, 2005, and ambulance services by 
AMR Ambulance Services to West Roxbury VAMC on April 2005, 
have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp 2005); 
38 C.F.R. §§ 17.1000-17.1004 (2006).  

3.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Exeter Hospital on 
August 3, 2005, and ambulance services received from the Town 
of Hampton Ambulance Services, have been met.  38 U.S.C.A. 
§ 1725 (West 2002 & Supp 2005); 38 C.F.R. §§ 17.1000-17.1004 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  Given the fully favorable decisions 
discussed below, the Board finds that any issue with regard 
to timing or content related to VCAA notice provided to the 
veteran is moot or represents harmless error.  

I.  Abandonment of the claim for March 28, 2005 to 
April 4, 2005.

On May 3, 2005, VA sent the veteran a letter regarding 
payment and/reimbursement of an episode of care for 
Wentworth-Douglass Hospital for a period of March 28, 2005 to 
April 4, 2005.  VA indicated, in pertinent part, it would be 
necessary that VA receive hospital discharge summary/ER 
report and daily progress notes for this period of treatment.  
A statement signed by the veteran regarding abandoned claims 
also had to be signed.  This statement indicated that if the 
requested information was not received within thirty days 
from the date of the letter, the veteran's claim would be 
considered abandoned and the claim would not be considered.  

On May 19, 2005, VA received a signed copy of the statement 
from the veteran and also indicating that the hospital 
business office stated that they would send VA the hospital 
discharge summary and the daily progress notes relate to the 
March 28, 2005 to April 4, 2005 episode of care.  A 
June 9, 2005, letter was sent by VA to the veteran indicating 
that his claim had been considered abandoned, since no action 
had been taken by the veteran with regard to the 
March 28, 2005 to April 4, 2005 episode of care.  

Associated with the claims folder, is a May 2, 2005 facsimile 
to VA from Wentworth-Douglass Hospital.  Associated with the 
facsimile are medical records of the veteran's 
hospitalization at Wentworth-Douglass Hospital for the 
episode from March 28, 2005 to April 4, 2005.  Also 
associated with those records is a copy of a telephone report 
of contact from the VA Medical Center which states that the 
hospital was contacted and advised that notes and bills need 
to be received within 90 days of discharge for a "NSC 
Possible Mill-Bill."  

The veteran testified at a videoconference hearing in 
August 2006.  During that hearing, the veteran testified that 
he received the forms by VA which needed to be signed within 
30 days. He also testified that the request for discharge 
summary and daily progress notes was copied to the Wentworth-
Douglass Hospital, and he was under the assumption that this 
facility would send the records directly to VA.  At the time 
he submitted his signed statement to VA, he was at home, 
receiving home health care, and pending additional surgery by 
VA.  

Pursuant to 38 C.F.R. § 17.1004(e), if after reviewing a 
claim, the decisionmaker determines that additional 
information is needed to make a determination regarding the 
claim, such official will contact the claimant in writing and 
request additional information.  The additional information 
must be submitted to the decisionmaker within 30 days of 
receipt of the request or the claim will be treated as 
abandoned, except that if the claimant within the 30-day 
period requests in writing additional time, the time period 
for submission of the information may be extended as 
reasonably necessary for the requested information to be 
obtained.  

Given that the veteran signed the forms sent by VA with 
regard to his medical treatment and transportation for the 
episode of care from March 28, 2005 to April 4, 2005, and 
indicated on the forms that the business office of Wentworth-
Douglass Hospital would submit the forms, he made a good-
faith prompt effort to comply with VA's May 3, 2005 letter to 
provide discharge summary and progress notes within a 30 day 
time period.  A May 2, 2005 facsimile from Wentworth-Douglass 
Hospital, had attached a telephone contact from VA indicating 
that they had contacted Wentworth-Hospital via telephone 
regarding the requirements for reimbursement, and also had 
Health Insurance Claims Forms attached, that state that the 
veteran's signature was on file authorizing the release of 
any medical or information necessary to process this claim.  
These forms shows that the hospital had the authority to send 
the veteran's medical records to VA, and indicate that they 
did send the veteran's medical records to VA by facsimile on 
May 2, 2005.   

Based on the foregoing, the Board finds that the claims for 
payment/reimbursement of medical expenses and ambulance 
transportation during a hospitalization at Wentworth-Douglass 
Hospital from March 28, 2005 to April 4, 2005 was not 
abandoned and can be adjudicated on the merits.  


II.  Payment of Medical Expenses and Ambulance 
Transportation (AMR Ambulance Services) incurred by the 
veteran during a hospitalization at Wentworth-Douglass 
Hospital from March 28, 2005 to April 4, 2005.  

The veteran and his representative contend, in essence, that 
payment of medical expenses and ambulance transportation 
incurred by the veteran during hospitalization at Wentworth-
Douglass Hospital from March 28, 2005 to April 4, 2005 is 
warranted.  The veteran claims that he attempted to travel to 
the VAMC, Manchester New Hampshire, but was unable to make 
the trip, and returned to the emergency room at Wentworth-
Douglass Hospital where he was hospitalized.  

Under the provisions of 38 C.F.R. § 17.1002, payment or 
reimbursement for emergency services may be made only if all 
of the following conditions are met:

(a) The emergency services were provided in a hospital 
emergency 
	department or a similar facility held out as providing 
emergency care to 
	the public;

        (b) The claim for payment or reimbursement for the 
initial 
	evaluation and treatment is for a condition of such a 
nature that a 
prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have 
been hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health 
and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the 
health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction 
of any bodily organ or part);

	(c) A VA or other Federal facility/provider was not 
feasibly 
	available and an attempt to use them beforehand would 
not have been 
	considered reasonable by a prudent layperson (as an 
example, these 
	conditions would be met by evidence establishing that a 
veteran was 
	brought to a hospital in an ambulance and the ambulance 
personnel 
	determined that the nearest available appropriate level 
of care was at a 
	non-VA medical center);

	(d) The claim for payment or reimbursement for any 
medical care 
	beyond the initial emergency evaluation and treatment is 
for a continued 
	medical emergency of such a nature that the veteran 
could not have been 
	safely discharged or transferred to a VA or other 
Federal facility (the 
	medical emergency lasts only until the time the veteran 
becomes 
	stabilized);

	(e) At the time the emergency treatment was furnished, 
the veteran 
	was enrolled in the VA health care system and had 
received medical 
	services under authority of 38 U.S.C. chapter 17 within 
the 24-month 
	period preceding the furnishing of such emergency 
treatment;

	(f) The veteran is financially liable to the provider of 
emergency 
	treatment for that treatment;

	(g) The veteran has no coverage under a health-plan 
contract for 
	payment or reimbursement, in whole or in part, for the 
emergency 
	treatment (this condition cannot be met if the veteran 
has coverage 
	under a health-plan contract but payment is barred 
because of a failure 
	by the veteran or the provider to comply with the 
provisions of that 
	health-plan contract, e.g., failure to submit a bill or 
medical records 
	within specified time limits, or failure to exhaust 
appeals of the 
	denial of payment);

	(h) If the condition for which the emergency treatment 
was furnished 
	was caused by an accident or work-related injury, the 
claimant has 
	exhausted without success all claims and remedies 
reasonably available 
	to the veteran or provider against a third party for 
payment of such 
	treatment; and the veteran has no contractual or legal 
recourse against 
	a third party that could reasonably be pursued for the 
purpose of 
	extinguishing, in whole or in part, the veteran's 
liability to the 
	provider; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 

To be eligible for payment or reimbursement for emergency 
transportation to a non-VA facility for treatment for 
nonservice-connected conditions under 38 U.S.C.A. § 1725 and 
implementing regulation, the veteran must satisfy all of the 
following conditions: 

(a) Payment or reimbursement is authorized under 38 
U.S.C.A. § 1725 for emergency treatment provided at such 
facility;

(b) The veteran is financially liable to the provider of 
the emergency transportation;

(c) The veteran has no coverage under a health-plan 
contract for reimbursement or payment, in whole or in 
part, for the emergency transportation or any emergency 
treatment authorized under 38 U.S.C. 1728 (this 
condition is not met if the veteran has coverage under a 
health-plan contract but payment is barred because of a 
failure by the veteran or the provider to comply with 
the provisions of that health-plan contract); and

(d) If the condition for which the emergency 
transportation was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a third 
party for payment of such transportation; and the 
veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
veteran's liability to the provider. 

38 C.F.R. § 17.1003.

In the instant claim, it is not contended or shown that the 
veteran has established that service connection is in effect 
for any disability.  The veteran states that he receives all 
of his medical care from VA.  The veteran is financially 
liable for the treatment received during this episode of 
care.  The evidence of record also shows that the veteran has 
no coverage under a health plan contract that would pay in 
whole or part, for his medical expenses other than the 
hospital costs.  None of his emergency care, with respect to 
physicians care, laboratory fees, or emergency transportation 
is covered by a health-care plan.  The veteran, in his 
testimony at his August 2006 videoconference hearing and 
substantiated in his medical records, was noted to have 
extreme left shoulder pain and attempted to go to the 
Manchester VAMC at 5:00 am on March 28, 2005.  The veteran 
testified that he believed that he had a recurrence of 
arthritis, and as his pain worsened, he was unable to drive 
40 miles from Dover, New Hampshire to Manchester, New 
Hampshire, to the VAMC.  After driving two miles, he turned 
around and went to the Wentworth-Douglass Hospital.  The 
medical records show that he was seen at the emergency room 
at that facility at 5:30 am.  Evaluation in the emergency 
room showed the veteran had severe anemia, gastrointestinal 
(GI) tract blood loss, and he was admitted to the hospital 
and underwent a blood transfusion.  He underwent an 
electrocardiogram and was found to have changes suggestive of 
ischemia.  He subsequently underwent cardiac catheterization 
on April 1, 2005, wherein cardiology revealed that he needed 
quadruple coronary artery bypass surgery.  On April 4, 2005, 
he was transferred to Roxbury VAMC for quadruple coronary 
artery bypass surgery via AMR Ambulance Services.  

The Board concedes that a prudent lay person would consider 
the veteran's left shoulder pain to be an emergent medical 
condition.  He claimed he was in severe pain, which was 
documented in the emergency room medical report.  He was 
found to be severely anemic.  This is further supported by 
the ultimate admission of the veteran to the hospital via the 
emergency room, requiring a blood transfusion and later, a 
cardiac catheterization and ultimately, bypass surgery.  

In this case, the Board finds that the veteran meets the 
criteria for payment or reimbursement of unauthorized medical 
expenses resulting from his emergency treatment of 
March 28, 2005 to April 4, 2005 at Wentworth-Douglass 
Hospital, because the preponderance of the evidence shows 
that the treatment was for symptoms that were perceived (and 
ultimately determined to be ) of such severity that a prudent 
layperson who possessed an average knowledge of health and 
medicine could reasonably expect that the absence of 
immediate medical attention to result in serious jeopardy.  
Additionally, a VA facility was not feasible at the time.  As 
such, the benefit sought on appeal is warranted.  

As for payment or reimbursement for ambulance transportation 
to the Roxbury VAMC by the AMR Ambulance Services, on 
April 4, 2005, payment or reimbursement for this claim is 
also warranted.  

In reviewing the evidence of record, it is noted that the 
veteran required quadruple coronary artery bypass surgery.  
He was determined to need transportation that required 
advanced life support (ALS), a cardiac monitor, and a 
defibrillator.  His necessity for bypass required 
transferring to the VAMC West Roxbury, which was determined 
to be an acute hospital.  As noted above, the treatment 
received at Wentworth-Douglass Hospital was authorized for 
payment or reimbursement, he was transferring to a VA 
facility, he was financially liable for the ambulance 
service, and he had no coverage under a health-plan contract 
for reimbursement or payment in whole or part for the 
ambulance services.  Based on these findings, cost of payment 
or reimbursement for ambulance services by AMR Ambulance 
Services on April 4, 2005 is warranted.  


IIII.  Payment of Medical Expenses and Ambulance 
Transportation incurred by the veteran on August 3, 2005, 
to the Town of Hampton Ambulance Services and Exeter 
Hospital.  

The veteran and his representative contend, in essence, that 
payment or reimbursement for medical expenses and ambulance 
transportation of August 3, 2005, to the Town of Hampton 
Ambulance Services and Exeter Hospital is warranted.  

In this case, the medical expenses and ambulance 
transportation costs are warranted.  

Again, it is not contended or shown that the veteran has 
established that service connection is in effect for any 
disability.  The veteran is financially liable for the 
treatment received during this episode of care.  The evidence 
of record also shows that the veteran has no coverage under a 
health plan contract that would pay in whole or part, for his 
medical expenses other than the hospital costs.  None of his 
emergency care, with respect to physicians care, laboratory 
fees, or emergency transportation is covered by a health-care 
plan.  The veteran states that he receives all of his medical 
care through the VA.  During videoconference hearing of 
August 2006, the veteran testified that he was in the 
Hampton-Wayne Library on August 3, 2005, when he began to 
have a nose bleed that would not stop.  After an hour, he 
requested aid from the librarians, and they contacted the 
Town of Hampton Ambulance Service.  The ambulance service, 
according to the veteran, asked him where he wanted to be 
transported, and when he requested Manchester VAMC, he was 
told that he had to be taken to a medical facility that was 
local, wherein he chose Exeter Hospital.  He was treated in 
the emergency room and diagnosed with acute epistaxis.  He 
was stabilized, had his nose packed, and told to follow-up 
with a physician in two days.  

Later that month, the VAMC had the veteran's claim reviewed 
by a VA examiner.  When asked whether the veteran's condition 
was of such a nature that a prudent layperson would have 
reasonably expected that a delay in seeking immediate 
attention would have been hazardous to the veteran's life or 
health, the examiner stated in the negative.  He indicated, 
in pertinent part, that the case did not appear to meet the 
above standards.  However, he noted that on occasions, 
nosebleeds could be life threatening, but usually requires 
the treatment by an ear, nose, and throat specialist and spot 
nasal packs which were not necessary in this case.  

In this case, it is clear that a VA facility was not locally 
available.  The standard however, is whether a prudent lay 
person would consider the veteran's nosebleed to be an 
emergent medical condition.  Under 38 C.F.R. § 17.1002 (b), 
it is noted that the standard involves whether a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.  Although the VA examiner answered in the negative to 
this question, he did state that on occasions nosebleeds 
could be life threatening.  The veteran initially sought 
assistance from the librarians.  After they were unable to 
assist him, they called 911.  After the arrival of the 
ambulance, they too, after finding the veteran to be 
hypertensive, determined it prudent to take the veteran to 
the nearest facility for further medical care.  Clearly, if 
the veteran's condition could not be remedied by the veteran, 
the librarians, or the paramedics, and the VA examiner has 
stated that nosebleeds can, on occasions be life threatening, 
one would believe that a prudent layperson, who is not a 
medical personnel, with an average knowledge of health and 
medicine, would find an acute epistaxis, in the absence of 
medical attention to result in serious jeopardy.  As such, 
payment of medical expenses and ambulance transportation 
incurred by the veteran on August 3, 2005, to the Town of 
Hampton Ambulance Services and Exeter Hospital is warranted.


ORDER

The appeal to establish that a claim for payment of medical 
expenses and ambulance transportation (AMR Ambulance 
Services) incurred by the veteran during a hospitalization at 
Wentworth-Douglass Hospital from March 28, 2005 to 
April 4, 2005, was not abandoned, is, to that extent, 
granted.  

Entitlement to payment of medical expenses and ambulance 
transportation (AMR Ambulance Services) incurred by the 
veteran during a hospitalization at Wentworth-Douglass 
Hospital from March 28, 2005 to April 4, 2005, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  

Entitlement to payment of medical expenses incurred by the 
veteran on August 3, 2005, for the cost of medical treatment 
received from the Town of Hampton Ambulance Services and 
Exeter Hospital, is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

Further development is necessary as to the claim for 
entitlement to payment of medical expenses incurred by the 
veteran on January 6, 2005, in connection with emergency room 
treatment at Wentworth-Douglass Hospital.  

In this claim, the veteran claims that he was unable to go to 
the closest VAMC for treatment as he was hindered by a snow 
storm.  

In this case, the veteran has specifically asked for the 
records used and the medical opinion used to render a denial 
in his claim for the medical episode of January 6, 2005.  The 
June 2005 statement of the case indicates, in pertinent part, 
that a February 2005 decision was received from the Chief of 
Staff denying services occurring January 6, 2005.  There are 
no medical records associated with the claims folder or 
medical opinion of record which indicates that decision was 
rendered.  A copy of all medical records connected with the 
veteran's January 6, 2005, emergency room treatment and the 
opinion rendering that decision should be provided to the 
veteran and a copy associated with the claims folder.  

Additionally, the veteran claims that it was not feasible for 
him to seek emergency treatment on January 6, 2005, at the 
Manchester, New Hampshire VAMC because of a snow storm, and 
he was unable to go to a VA outpatient treatment clinic 
because respiratory care was not provided at the nearby VA 
outpatient clinic and because at the time he sought treatment 
for emergency care, the VA outpatient clinic was closed.  The 
medical records should be able to provide the time the 
veteran sought medical attention on that date; however, in an 
effort to give the veteran every opportunity to pursue his 
claim, he should be given the opportunity to submit evidence 
of a snow storm on that date.  

Accordingly, the case is REMANDED for the following action:

1.  All treatment records related to the 
veteran's claimed emergency treatment on 
January 6, 2005, should be obtained and 
associated with the claims folder.  

2.  A copy of the February 2005 opinion 
from the Chief of Staff (made by the fee 
service review physician or equivalent 
medical officer) rendering the opinion on 
which the January 2005 decision was made 
should be provided to the veteran and 
associated with the claims folder.  

3.  The veteran should be provided the 
opportunity to present evidence of a snow 
storm occurring on January 6, 2005, 
preventing him from seeking treatment at 
the VAMC Manchester, New Hampshire.  That 
evidence, if obtained, should be 
associated with the claims folder.  

If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case.  The 
appropriate laws and regulations should 
be provided to the veteran and he and his 
representative should be provided an 
appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


